This case is before us on application for constitutional writ under the provisions of Section 5, Article V of the Constitution in regard to the issuance of such writs as may be in aid of the jurisdiction of this Court, "directed to D.C. Coleman as Sheriff of Dade County, Florida, enjoining and restraining him from seizing or confiscating the marble machines, pin games and other property belonging to the plaintiffs described in the bill of complaint until such time as this Court shall have an opportunity to pass upon the merits of this appeal and to determine the appellants' rights in the premises."
An examination of the transcript of the record shows that there is involved in this case the question of the legal status of certain types of slot machines of similar type and character as those involved in the case of Weathers v. Williams as Sheriff etc., in which opinion and judgment was *Page 479 
entered here July 7th, 1938. For the reasons stated in that opinion for affirming the order there appealed from, the motion for constitutional writ, supra, is denied.
"The counsel for plaintiffs in error having stated to us that he is willing that the court now enter its order on the merits of the appeal from order denying temporary restraining order, the said order appealed from is now affirmed on authority of the opinion and judgment in the case of Weathers v. Williams as Sheriff, supra.
So ordered.
Affirmed.
ELLIS, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.